Exhibit 10.26

 

EMPLOYMENT AGREEMENT

 

Mark Lipparelli

THIS AGREEMENT is made and entered into as of the 30th day of April, 2001, by
and between Shuffle Master, Inc., a Minnesota corporation (the ”Company”), and
Mark Lipparelli (the “Employee”), a resident of the State of Nevada.

 

RECITALS:

 

A.                                   The Company is in the business of
developing, manufacturing, distributing and otherwise commercializing gaming
equipment, games, and operating systems for gaming equipment and related
products and services throughout the United States and in Canada and other
countries (the “Business”).

 

B.                                     Company and Employee want to create an
at-will employment relationship that protects the Company with appropriate
confidentiality and non-compete covenants and rewards the Employee with a
severance package for performing his obligations for the full term of this
contract or such shorter term as may be determined in accordance with the terms
and conditions of this Agreement.

 

C.                                     The Company and Employee desire that
Employee be employed by the Company on the terms and conditions of this
Agreement.

 

AGREEMENT

 

In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:

 

1.             Employment.  The Company hereby employs Employee as its Executive
Vice President, reporting to the Chief Executive Officer and the President of
the Company.  Employee shall perform the duties of that position and shall
perform such other related duties as the Company may direct from time to time. 
Employee’s employment with the Company is for a term beginning April 30, 2001
through October 31, 2002, but may be terminated earlier in accordance with the
provisions of this Agreement.

 

2.             Salary and Benefits.  During the Company’s fiscal year ending
October 31, 2001:  (a) Employee shall be paid an annual base salary of One
Hundred Fifty Thousand Dollars ($150,000.00) (from his initial hiring date
through September 30, 2001, at which time Employee, shall be paid an annual base
salary of One Hundred Eighty Thousand Dollars ($180,000)), paid in the same
intervals as other employees of the Company; and (b) if employed through October
31, 2001, Employee will be eligible to receive an executive bonus in accordance

 

 

1

--------------------------------------------------------------------------------


 

with the terms and conditions of the executive bonus program authorized by the
Board of Directors of the Company, as set forth on Exhibit A attached hereto. 
If Company meets Employee’s reasonable expectations for advancement, Company and
Employee will negotiate in good faith any appropriate modifications of this
Agreement.  If Company and Employee are unable to agree on any such
modifications, this Agreement will remain in full force and effect. 
Alternatively, if (a) Employee is employed through September 30, 2001, but not
through October 31, 2001; (b) Company has failed to meet Employee’s reasonable
expectation regarding advancement on or before September 30, 2001; (c) other
Company executes employed through October 31, 2001 are eligible to receive an
executive bonus in accordance with the terms and conditions of the executive
bonus program authorized by the Board of Directors of the Company as set forth
on Exhibit A attached hereto; and (d) Employee has not breached his obligations
for fiscal year ending October 31, 2001, then Employee will be paid a bonus of
Thirty Thousand Dollars ($30,000) at the same time the Company pays fiscal 2001
bonuses to other Company executives. During the Company’s fiscal year commencing
November 1, 2001, Employee will receive a base salary no less than that set
forth above and if employed through October 31, 2002 will be eligible to
participate in an executive bonus program authorized by the Board of Directors
of the Company for that year, which is expected to be generally similar to that
set forth in Exhibit A, but with a full year of employment required and such
performance targets and bonus percentages as may be adopted by the Board. 
Employee will receive a stock option grant to purchase 50,000 shares of the
Company’s common stock at its closing price on March 28, 2001, in accordance
with and subject to the terms and conditions imposed by the Board of Directors
at its March 28, 2001 meeting and to the extent not inconsistent with the terms
of the granting resolution, in accordance with, and subject to the terms and
conditions of the 1993 Employee Stock Option Plan, as amended.  The stock
underlying this option grant will come from the authorized but unissued shares
of the Company and not from the pool of stock authorized for issuance under the
1993 Stock Option Plan.

 

Vesting of the above option grants occurs, unless otherwise accelerated, as
follows:  one-third on April 30, 2002, provided the employee is employed with
the Company on such date; and one-third on April 30, 2003, provided the employee
is employed with the Company on such date; and one-third on April 30, 2004,
provided the employee is employed with the Company on such date.

 

The Company shall register the 50,000 shares of common stock underlying the
stock option grant for sale on or before March 15, 2002.  Employee will have
twelve (12) months from his last day of Employment, or six (6)

 

 

2

--------------------------------------------------------------------------------


 

months following any severance period whichever period is longer, during which
to exercise any vested stock options.  Employee, unless required to do so
earlier, must exercise any vested stock option on or before March 27, 2011 or
such option will forfeit and be of no further force and effect.

 

Employee’s salary is set on the expectation that (except for vacation days and
holidays) Employee’s full time will be devoted to Employee’s duties hereunder. 
The Company agrees to provide Employee with the benefits it provides its
executive team.  Employee will not, however, be eligible to participate in the
Company’s non-executive bonus program.  Employee shall receive three (3) weeks
paid vacation per calendar year prorated based on the number of weeks actually
employed during any such calendar year.

 

During Employee’s employment with the Company, the Company will promptly pay or
reimburse Employee for reasonable travel, entertainment and other expenses
incurred by Employee in the furtherance of or in connection with the performance
of Employee’s duties.  Such reimbursement will be in accordance with Company
policies in existence from time to time.

 

3.             Outside Consulting.  Employee shall devote Employee’s full time
and best efforts to the Company.  Employee may render consulting services to
other businesses from time to time only if approved in writing by the Chief
Executive Officer or by the President of the Company.  Company acknowledges and
approves that Employee during the first two (2) weeks of his employment with
Company will be providing consulting services to Employees’ previous Company
which may significantly reduce the amount of time Employee can devote to Company
during the first two (2) weeks of his employment.  Company approves such
consulting by Employee during the first two (2) weeks of his employment. 
Employee may serve in any capacity with any civic, educational or charitable
organization, provided such service does not prevent Employee meeting his
fiduciary obligation to Company.

 

4.             Non-competition.  In consideration of the provisions of this
Agreement and the severance benefits for which Employee is eligible pursuant to
Section 9, Employee shall not, while employed by the Company or its successor
and thereafter until November 1, 2002:

 

(a)                                  directly or indirectly own, manage,
operate, participate in, consult with or work for any business which is engaged
in the Business anywhere in the United States or Canada.

 

(b)                                 either alone or in conjunction with any
other person, partnership or business, directly or indirectly, solicit or divert
or attempt to solicit or divert any of the employees or agents of the Company or
its affiliates or successors to work for or represent any competitor of the
Company or its affiliates or successors or to call upon any

 

 

3

--------------------------------------------------------------------------------


 

of the customers of the Company or its affiliates or successors.

 

5.                                       Confidentiality; Inventions.

 

(a)                                  Employee shall fully and promptly disclose
to the Company all inventions, discoveries, software and writings that Employee
may make, conceive, discover, develop or reduce to practice either solely or
jointly with others during Employee’s employment with the Company, whether or
not during usual working hours.  Employee agrees that all such inventions,
discoveries, software and writing shall be and remain the sole and exclusive
property of the Company, and Employee hereby agrees to assign, and hereby
assigns all of Employee’s right, title and interest in and to any such
inventions, discoveries, software and writings to the Company.  Employee agrees
to keep complete records of such inventions, discoveries, software and writings,
which records shall be and remain the sole property of the Company, and to
execute and deliver, either during or after Employee’s employment with the
Company, such documents as the Company shall deem necessary or desirable to
obtain such letters patent, utility models, inventor’s certificates, copyrights,
trademarks or other appropriate legal rights of the United States and foreign
countries as the Company may, in its sole discretion, elect, and to vest title
thereto in the Company, its successors, assigns, or nominees.

 

(b)                                 “Inventions,” as used herein, shall include
inventions, discoveries, improvements, ideas and conceptions, developments and
designs, whether or not patentable, tested, reduced to practice, subject to
copyright or other rights or forms of protection, or relating to data
processing, communications, computer software systems, programs and procedures.

 

(c)                                  Employee understands that all copyrightable
work that Employee may create while employed by the Company is a “work made for
hire,” and that the Company is the owner of the copyright therein.  Employee
hereby assigns all right, title and interest to the copyright therein to the
Company.

 

(d)                                 Employee has no inventions, improvements,
discoveries, software or writings useful to the Company or its subsidiaries or
affiliates in the normal course of business, which were conceived, made or
written prior to the date of this Agreement.

 

(e)                                  Employee will not publish or otherwise
disclose, either during or after Employee’s employment with the Company, any
unpublished or proprietary or confidential information or secret relating to the
Company, the Business, the Company’s operations or the Company’s products or
services.  Employee will not publish or otherwise disclose proprietary or
confidential information of others to which Employee has had access or obtained
knowledge in the course of Employee’s employment with the Company.  Upon
termination of Employee’s employment with the Company, Employee will not,
without the prior written consent of the Company, retain or take with Employee
any drawing, writing or other record in any form or nature which relates to any
of the foregoing.

 

(f)                                    Employee understands that Employee’s
employment with the Company creates a relationship of trust and confidence
between Employee and the Company.  Employee understands that Employee may
encounter information in the performance of Employee’s duties that is
confidential to the Company or its customers.  Employee agrees to maintain in
confidence all information pertaining to the Business or the Company to which
Employee has access including, but not limited to, information relating to the
Company’s products, inventions, trade secrets, know how, systems, formulas,
processes, compositions, customer information and lists, research projects, data
processing and

 

 

4

--------------------------------------------------------------------------------


 

computer software techniques, programs and systems, costs, sales volume or
strategy, pricing, profitability, plans, marketing strategy, expansion or
acquisition or divestiture plans or strategy and information of similar nature
received from others with whom the Company does business.  Employee agrees not
to use, communicate or disclose or authorize any other person to use,
communicate or disclose such information orally, in writing, or by publication,
either during employee’s employment with the Company or thereafter except as
expressly authorized in writing by the Company unless and until such information
becomes generally known in the relevant trade to which it relates without fault
on employee’s part, or as required by law.

 

6.             Early Termination by Company Without Just Cause.  Employee’s
employment by the Company is “at will”; the Company may terminate Employee’s
employment at any time either with or without just cause.  Notwithstanding any
termination without just cause, Employee will remain bound under the covenants
not to compete and confidentiality obligations of Sections 4 and 5 of this
Agreement and the Severance Benefits provided under Section 9 will remain in
full force and effect.

 

7.             Early Termination by Company for Just Cause.  The Company may
terminate Employee for just cause.  In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the covenant not
to compete and the confidentiality obligations contained in Sections 4 and 5 and
will not be entitled to any of the severance benefits provided under Section 9. 
Termination for “just cause” shall include:

 

(a)                                  repeated inattention to duty, which has not
been remedied by Employee within thirty (30) days following written notice
thereof;

 

(b)                                 dishonesty as to a matter which is
materially injurious to the Company;

 

(c)                                  the commission of a willful act or omission
intended to materially injure the business of the Company; or

 

(d)                                 a violation of any material provision of
this Agreement, including, in particular, the provisions of Sections 4 and 5
hereof.

 

8.             Voluntary Termination by Employee.   In the event Employee
voluntarily terminates his employment with the Company (or its successor),
Employee will remain bound under the confidentiality and non-compete obligation
of Sections 4 and 5 and will not be entitled to receive any of the severance
benefits provided under Section 9.  Voluntary termination means any termination
by the Employee on or before September 30, 2001, without a material breach of a
substantial provision of this Agreement by the Company and any termination by
the Employee after September 30, 2001 without a material breach of a substantial
provision of this Agreement by the Company, unless the Company has failed to
meet the Employee’s reasonable expectations regarding advancement

 

 

5

--------------------------------------------------------------------------------


 

by September 30, 2001, under which circumstances Employee’s termination will be
considered an involuntary termination. Voluntary termination includes a
termination caused by the death of Employee or disability of Employee for more
than six (6) months.

 

9.             Severance Benefits.  In the event that Employee is terminated
without “just cause” (as defined in Section 7) or leaves his employment
involuntarily (as defined in Section 8) prior to the end of the term set forth
in Section 1 hereof, then:

 

(a)                                  During the period immediately following
Employee’s last day of employment through October 31, 2002 (the “Severance
Period”), Employee will be paid each month, as Employee’s sole remedy, an amount
equal to Employee’s then prevailing monthly base salary.  In addition, during
the Severance Period the Employee shall continue to receive all of the Company’s
employee benefits, if eligible; if Employee is not eligible for health benefits,
the Company shall pay the COBRA premiums for continuation coverage during the
period of severance payments.

 

(b)                                 Provided that Employee has not breached his
obligations contained in Sections 4 and 5, Employee’s option to purchase 16,666
shares of the Company’s common stock that was scheduled to vest on April 30,
2002, in the event of the Employee’s continued employment through such date, if
it hasn’t already vested, will vest on April 30, 2002, notwithstanding
Employee’s termination of employment. .

 

10.           Cooperation with Change in Control.  Employee will reasonably
cooperate with the Company in the event of a change in control, and exercise his
stock options in a way as to not hinder the progress or closing of the
transaction, and in no event later than three (3) months following the closing.

 

11.           No Conflicting Agreements.  Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee’s obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.

 

12.           D & O Policy.  During Employee’s employment with the Company, the
Company shall maintain director and officer liability insurance in reasonable
scope and amounts.  Notwithstanding the existence of such insurance, Employee
shall also be entitled to indemnification in accordance with the by-laws of the
Company.

 

13.           Independent Covenants.  The covenants on the part of the Employee
contained in Sections 4 and 5 hereof shall be construed as agreements
independent of any other provision in this Agreement; it is agreed that the
relief for any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall be measured in damages
and shall not constitute a defense to enforcement by the Company of those
covenants.

 

 

6

--------------------------------------------------------------------------------


 

 

14.           Injunctive Relief; Attorneys’ Fees. In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
in Sections 4 and 5 hereof would cause the Company, the Employee agrees that, in
addition to any other relief afforded by law, an injunction (both temporary and
permanent) against such violation or violations may be issued against him or her
and every other person and entity concerned thereby, it being the understanding
of the parties that both damages and an injunction shall be proper modes of
relief and are not to be considered alternative remedies.  Employee consents to
the issuance of such injunction relief without the posting of a bond or other
security.  In the event of any such violation, and the issuance of an
preliminary injunction against Employee pursuant to Nevada Rules of Civil
Procedure 65, THE EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES AND REASONABLE
ATTORNEYS’ FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS RIGHTS WITH
RESPECT TO SUCH VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES SUSTAINED BY THE
COMPANY AS A RESULT THEREOF. If; provided, however, that if there is a final
determination by the Court that the Employee did not violate any of the
covenants contained in Sections 4 and 5 hereof, Employee shall have no
obligation to pay the foregoing costs, expenses and attorneys’ fees of the
Company and the Company agrees to pay the costs, expenses and reasonable
attorneys’ fees incurred by the Employee in defending himself with respect to
such alleged violations.

 

15.           Notice.  Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

 

16.           Entire Agreement.  This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
any oral or written existing agreements between the Company and the Employee
relating generally to the same subject matter.  Company and Employee hereby
acknowledge that there are no agreements or understandings of any nature, oral
or written, regarding Employee’s employment, apart from this Agreement.

 

17.           Severability.  It is further agreed and understood by the parties
hereto that if any provision of this Agreement should be determined by a court
to be unenforceable in whole or in part, it shall be deemed modified to the
minimum extent necessary to make it reasonable and enforceable under the
circumstances.

 

 

7

--------------------------------------------------------------------------------


 

18.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

 

19.           Heirs, Successors and Assigns.  The terms, conditions, and
covenants hereof shall extend to, be binding upon, and inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

COMPANY:

 

EMPLOYEE:

 

 

 

 

 

SHUFFLE MASTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Joseph J. Lahti

 

By:

/s/ Mark Lipparelli

 

 

 

 

 

Its:

Chief Executive Officer

 

 

Mark Lipparelli

 

 

8

--------------------------------------------------------------------------------


 


EXHIBIT A


 


EXECUTIVE BONUS PROGRAM — F/Y/E 10/31/2001


 

                Employee may earn a percentage of Employee’s base salary
(actually received during the Company’s fiscal year ending 10/31/01) as a bonus
during fiscal year 2001, which will vary depending on the percentage of targeted
income before taxes ($17,254,000) earned by the Company:

 

Company Earnings as %
of targeted income before taxes

 

Bonus

a.

 

Less than 90%

 

0

b.

 

90%

 

40% of base salary actually received during the Company’s fiscal year ending
10/31/01.

c.

 

90% — 100%

 

40% of base salary actually received during the Company’s fiscal year ending
10/31/01 plus an additional one percent (1%) of base salary actually received
during the Company’s fiscal year ending 10/31/01 for each increase of one
percent (1%) over ninety percent (90%).

d.

 

100%

 

50% of base salary actually received during the Company’s fiscal year ending
10/31/01.

e.

 

100% — 120%

 

50% of base salary actually received during the Company’s fiscal year ending
10/31/01, plus an additional one-half percent (.05%) of base salary for each
increase of one percent (1%) over 100%.

f.

 

120%

 

60% of base salary actually received during the Company’s fiscal year ending
10/31/01.

g.

 

over 120%

 

60% of base salary actually received during the Company’s fiscal year ending
10/31/01, plus an additional 1% of base salary for each increase of one percent
over 120%.

 

                For example, if the Company earns 100% of its targeted income
before taxes during fiscal 2001, and assuming Employee had been employed by
Company for the entire fiscal year ending October 31, 2001, Employee would be
paid a performance bonus of $75,000(150,000 x 50%).  If the Company earns 90% of
its targeted income before taxes during fiscal 2001, and assuming Employee had
been employed for the entire fiscal year ending October 31, 2001, Employee would
be paid a performance bonus of $60,000 ($150,000 x 40%).  If the Company earns
120% of its targeted income before taxes and assuming Employee had been employed
by Company for the entire fiscal year ending October 31, 2001, Employee’s
performance bonus would be $90,000 ($150,000 x 60%). If the Company earns more
than 120% of its targeted income before taxes, and assuming that Employee had
been employed by Company for the entire fiscal year ending October 31, 2001,
Employee’s performance bonus would further increase by an amount equal to one
percent (1%) of his base salary for each percent by which the percentage
increase in income before taxes exceeds 120% of the target.  In no event shall
the amount of Employee’s bonus exceed 2 times the Employee’s annual base salary
actually received during the fiscal year ending October 31, 2001.

 

 

1

--------------------------------------------------------------------------------